By the Court, Sutherland, J.
Notwithstanding that the default of Virgil was duly entered, and that the plaintiff was entitled to his rule for interlocutory judgment against him, in season to have subsequently noticed the cause for trial and assessment of damages, and that he did not expedite his cause by noticing it for trial previous to entering a rule for interlocutory judgment, his proceedings, strictly and technically, have been irregular, and the defendant Fanely having reposed himself upon such irregularity, instead of putting off the trial of the cause, is entitled to have his motion prevail. The inquest is therefore set aside, with costs.